Opinion issued August 6, 2015




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas
                                  ____________

                              NO. 01-15-00136-CV
                                ____________

                    IN THE INTEREST OF I.S., A CHILD


                     On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-00465J

                         MEMORANDUM OPINION
      The trial court terminated appellant’s parental rights as to I.S., her child.

Appellant’s court-appointed appellate counsel has filed a motion to withdraw along

with a brief stating his professional opinion that the appeal is without merit and

that there are no arguable grounds for reversal. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). We have reviewed the record and, having found no
reversible error, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

      Anders procedures are appropriate in parental-rights termination cases. In re

K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.). An

attorney has an ethical obligation to refuse to prosecute a frivolous appeal. In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If an appointed attorney

finds a case to be wholly frivolous, his obligation to his client is to seek leave to

withdraw. Id. Counsel’s obligation to the appellate court is to assure it, through an

Anders brief, that, after a complete review of the record, the request to withdraw is

well-founded. Id. Here, counsel has certified that he delivered a copy of the brief

to appellant and informed appellant of her right to examine the appellate record

and to file a response. See Schulman, 252 S.W.3d at 408.

      The brief submitted by appellant’s appointed appellate counsel states his

professional opinion that no arguable grounds for reversal exist and that any appeal

would therefore lack merit. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400.

Counsel’s brief meets the minimum Anders requirements by presenting a

professional evaluation of the record and stating why there are no arguable grounds

for reversal on appeal. See id. at 744, 87 S. Ct. at 1400; Schulman, 252 S.W.3d at

409 n.23. This Court notified appellant of her right to review the record and to file

a pro se response. Appellant did not file a response.

                                         2
      When we receive an Anders brief from an appellant’s appointed attorney

who asserts that no arguable grounds for appeal exist, we must determine that issue

independently by conducting our own review of the entire record. Johnson v.

Dep’t of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806, at

*1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.); see In re K.D., 127
S.W.3d at 67; In re D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.]

2004, no pet.).

      Thus, our role in this appeal is to determine whether arguable grounds for

appeal exist. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

If we determine that arguable grounds for appeal exist, we abate the appeal and

remand the case to the trial court to allow the appointed attorney to withdraw. See

id. Then, the trial court appoints another attorney to present all arguable grounds

for appeal. See id. “Only after the issues have been briefed by new counsel may

[we] address the merits of the issues raised.” Id.

      On the other hand, if our independent review of the record leads us to

conclude that the appeal is wholly frivolous, we may affirm the trial court’s

judgment by issuing an opinion in which we explain that we have reviewed the

record and find no reversible error. See id. Although we may issue an opinion

explaining why the appeal lacks arguable merit, we are not required to do so. See

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). Appellant may

                                          3
challenge the holding that there are no arguable grounds for appeal by petitioning

for review in the Supreme Court of Texas. See Bledsoe, 178 S.W.3d at 827 & n.6.

      Following Anders, we have reviewed the record and counsel’s Anders brief.

We conclude that no reversible error exists. Consequently, we affirm the judgment

of the trial court and grant counsel’s motion to withdraw.1 Attorney Stephen M.

Pierce must immediately send the notice required by Texas Rule of Appellate

Procedure 6.5(c) and file a copy of the notice with the Clerk of this Court. See

TEX. R. APP. P. 6.5(c).

                                      PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. In re K.D., 127 S.W.3d at 68 n.3.
                                           4